
	

113 HR 5729 IH: Adding Ebola to the FDA Priority Review Voucher Program Act
U.S. House of Representatives
2014-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5729
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2014
			Mrs. Blackburn (for herself, Mr. Gene Green of Texas, Mr. Butterfield, Mr. McCaul, and Mr. Fleischmann) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To expand the program of priority review to encourage treatments for tropical diseases.
	
	
		1.Short titleThis Act may be cited as the Adding Ebola to the FDA Priority Review Voucher Program Act.
		2.Priority review to encourage treatments for tropical diseasesSection 524 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360n) is amended—
			(1)in subsection (a)(3)—
				(A)by redesignating subparagraph (Q) as subparagraph (R);
				(B)by inserting after subparagraph (P) the following:
					
						(Q)Filoviruses.; and
				(C)in subparagraph (R), as so redesignated, by striking regulation by and inserting order of; and
				(2)in subsection (b)—
				(A)in paragraph (2), by adding There is no limit on the number of times a priority review voucher may be transferred before such
			 voucher is used. after the period at the end; and
				(B)in paragraph (4), by striking 365 days and inserting 90 days.
				
